Citation Nr: 1138797	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-17 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection under the provisions of 38 U.S.C.A. § 1151 for residuals of two craniotomies for a left cerebellar meningioma including headaches and impaired balance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

The Veteran served on active duty from May 1978 to May 1998. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The Veteran served in the U.S. Air Force retiring at the rank of Master Sergeant.  The Veteran contends that a delay in a timely diagnosis of a left cerebellum meningioma (tumor) by VA medical care providers was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA, and that such delay was the proximate cause of additional disabilities following two craniotomies performed by a private physician at a private hospital.  

In her July 2006 claim, the Veteran contended that VA should have diagnosed the tumor in November 2005 because the presence of a brain tumor was clearly visible to persons with no medical training in a November 2005 imaging study performed by VA for a sinus condition.  

Legal Criteria

An additional disability is a qualifying disability if it was not the result of the veteran's willful misconduct, the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002).  

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after care or treatment is rendered.  38 C.F.R. § 3.361(b) (2011).  

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.   

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

Medical History 

The Veteran does not contend nor do service or post service treatment records show that the development of the tumor was related to any aspect of service.  

Service treatment records do show that the Veteran was diagnosed and treated for chronic sinusitis for which the RO granted service connection and a 30 percent rating.  VA outpatient treatment records from September 1999 to November 2005 showed treatment for progressively worsening symptoms of recurrent sinus congestion, headache, dizziness, and imbalance.  Antibiotic treatment became progressively less effective.  

In November 2005, VA clinicians noted the Veteran's report of headaches that were bordering on a diagnosis of migraine and that she also experienced pressure on the nape of the neck on the left radiating to the front portion of the head.  The Veteran was referred to an ear, nose, and throat physician.  Although the physician noted that the cause may have been muscle tension, he ordered a computed tomography scan of the sinuses.  The study confirmed left sphenoid and left maxillary sinus disease.  In December 2005, the physician noted the Veteran's report of recurrent neck pain radiating to the front and top of the head, dental pain, left ear fullness, and dizziness causing a feeling of stumbling.  The most recent episode three to four weeks earlier, and the symptoms were relieved with antibiotic medication.  The physician diagnosed acute but resolving sinusitis.  Nevertheless, the Veteran underwent a left sphoidotomy with irrigation and removal of tissue in January 2006.  

On February 6, 2006, the Veteran requested that a VA patient relations representative assign her a new primary care physician because her previous physician had been transferred.  In the message, the Veteran noted that her headaches and balance problems had not resolved after the sinus procedure.  She 

continued to experience severe headaches and significant imbalance.  The next day, a VA nurse practitioner examined the Veteran, noted profound instability, and ordered X-ray and computed tomography scans.  The studies revealed a large left cerebellar mass.  An opening for neurosurgery was not immediately available at the nearest capable VA medical center, and the Veteran was referred to a private neurologist and hospital.  

The next day the Veteran underwent a magnetic resonance study at the private hospital and was examined by a private neurologist who diagnosed a left posterior fossa mass suggestive of a meningioma.  Nine days later, the Veteran underwent a subtotal resection of the brain tumor.  The entire tumor was not excised because of venous bleeding and swelling.  A pathologist reported that the tumor was a benign meningioma.   

In April 2006, a VA magnetic resonance image of the brain showed the presence of a residual tumor.  The same month, the private neurologist noted that the Veteran had developed a wide-based but not spastic gait.  However, the course of recovery was adequate for the Veteran to return to full time work in April 2006.   In October 2006, the neurologist noted the Veteran's report of very rare transient discomfort but improved balance.  There was no left to right disorientation or language or memory deficits.  However, a concurrent magnetic resonance image confirmed the presence of a residual tumor.  The neurologist concluded that the Veteran was clinically stable and that he planned to obtain another study in six months.  There are no further records of private care in the claims file. 

In April 2007, a VA physician at another VA medical center noted a review of the claims file and VA electronic medical records.  Although the private neurologist and private hospital records discussed above appear to have been associated with the claims file, the physician noted that none were available for his review.  The physician noted the Veteran's report that the escalation of her symptoms of headache and imbalance occurred in August or September of 2005 and that VA medical care providers should have recognized that her problem was not associated with sinusitis.   The physician noted the narrative report of the computed tomography scan of the sinuses in November 2005 but did not review the actual images.  The physician consulted with a radiologist at his facility who advised that an expert would have to look at the images but that the type of sinus study used at their medical center would not have identified the tumor.  The physician also noted the Veteran's report of a second craniotomy in January 2007 for which there are no records in the claims file. 

On examination, the physician noted that the residuals of the second surgery were a wide-based gait, "clumsy" left hand, and a partial loss of taste.  He predicted these would likely resolve.  The physician accurately summarized the history of sinus treatment since 2002 except for a comment that some symptoms had been related to hypertension which was not otherwise shown in the records.  The physician provided opinions on three issues.  

First, regarding the history of treatment for the sinus disorder, the physician noted, "While there were occasional and sometimes relatively frequent symptoms that in hindsight could have been related to the tumor, there were other diagnoses that could have shared similar symptoms with the meningioma for example the sinus disease on the left in the sphenoid and maxillary sinuses."  The physician noted that when the tumor was identified, the Veteran was referred promptly for treatment.  The physician did not provide a clear opinion on whether there was any degree of negligence or lack of skill or judgment on the part of VA clinicians or unwarranted delay in diagnosis.   

Second, the physician concluded from the information available to him that the computed tomography scan of the sinuses in November 2005 would not have revealed the tumor.  However, neither the physician nor the consulting radiologist reviewed the images but rather based the opinion on similar protocols used at his facility.  He acknowledged that there was no expert reading of the images.

Finally, the physician noted that a meningioma could have been present for days, weeks, or years before presenting symptoms.  The physician speculated that if it had been detected at an earlier time, treatment with radiation might have been an alternative.  He acknowledged that his opinion was speculative and did not comment whether any residuals of radiation treatment would have been different or less severe.   He concluded that the current symptoms were expected complications of the initial surgery and had nearly resolved, and that there was no significant delay in diagnosis.    


Additional Development

Notwithstanding the substantial review by the VA physician in April 2007, the Board concludes that additional development is necessary to adequately apply the legal criteria.  The dispositive issues are (1) whether the Veteran incurred any additional disabilities that are not reasonably foreseeable as the normal consequence of two craniotomies performed in a private facility; (2) whether a delay in diagnosis including any error in evaluating a November 2005 computed tomography scan occurred and was the result of negligence, carelessness, or lack of skill on the part of VA clinicians; and (3) if so, whether earlier diagnosis and an alternate method of treatment would have precluded the incurrence of unforeseeable additional disabilities.  

Records of the private neurologist's examination and surgery starting in October 2006 must be requested as they are relevant to the Veteran's second surgery and residual symptoms and may contain information related to any delay in the original diagnosis.  Records of VA outpatient treatment since April 2006 are also necessary to determine whether the Veteran has residual disabilities that are unresolved and if any, are related to a delay in diagnosis and not to the foreseeable consequences of private tumor surgery.  As the most recent examination in April 2007 showed symptoms that the examiner projected would resolve, a VA examination is necessary to determine the current level of disability.  38 C.F.R. § 3.159 (c) (2011). 

Concurrent with a VA examination, the examining physician or an appropriate specialist must review the actual November 2005 computed tomography imaging of the sinuses to determine if the imaging should have revealed indications of a tumor that VA failed to detect due to negligence, carelessness, or lack of skill on the part of clinicians at that time.  

Finally, if and only if the Veteran has additional disabilities that are not a normal consequence of tumor surgery and if there was fault on the part of VA causing a delay in diagnosis or treatment, an opinion is necessary as to whether the additional disabilities would not have been incurred with an earlier diagnosis and different method of treatment.  Id.  

Accordingly, the case is REMANDED for the following action:

1.   Request all records of VA inpatient and outpatient medical care since April 2006.  Associate any records received with the claims file. 

2.  Request that the Veteran authorize the release of records of treatment for the meningioma from her private neurologist and any private hospital starting in October 2006 including records of surgery in January 2007 and post-surgical follow up.   Associate any records received with the claims file. 

3.  Schedule the Veteran for a VA examination by a neurosurgeon.  Request that the neurosurgeon review the claims file and the computed tomography images of the Veteran's sinuses in November 2005 and note the review in an examination report.  Request that the neurosurgeon: 

a.  Provide an opinion whether the course of VA treatment for chronic sinusitis and the evaluation of the computed tomography scan of the sinuses in November 2005 were the proximate cause of a delay in diagnosis of the left meningioma and if so whether that delay was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA.  Request that the neurosurgeon specifically comment on whether the November 2005 computed tomography scan of the sinuses indicated the presence of a tumor that would have been identified at that time absent any negligence, carelessness, or lack of skill. 

b.  Evaluate the Veteran's current symptoms of headache, dizziness, imbalance, wide based gait, left hand clumsiness, and partial loss of taste and any other post craniotomy symptoms reported by the Veteran or noted in treatment records since January 2007.  Provide an opinion whether the Veteran incurred any disabilities in addition to those reasonably foreseeable following two craniotomies and if so, whether the additional disabilities were proximately caused by any delay in diagnosis prior to February 2006.  

4.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for service connection under the provisions of 38 U.S.C.A. § 1151 for residuals of two craniotomies for a left cerebellar meningioma including headaches and impaired balance.  If the  benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of her claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


